Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 2 is objected to because of the following informalities: "the wait time indicator" in line 2 likely has a typo and should instead be “the wait indicator”. If Applicant intended to use the wording “the wait time indicator” then claim 1 must be amended to introduce the term, otherwise the claim would be lack antecedent basis. Appropriate correction is required.
Claim 4 is objected to because of the following informalities: the term “isynchronous” is used. This term does not seem to be a word and applicant has not provided a definition in the specification. It is believed that applicant likely meant the word isochronous. Appropriate correction is required.
Claim 5 is objected to because of the following informalities: the term “Burst number” is likely referring to a burst number of Bluetooth packets disclosed in paragraph [0078] but absent the term packets the term burst number is unclear. For examination purposes, the BRI for the claim in light of the specification is burst number of Bluetooth packets. Appropriate correction is required.
Claim 8 is objected to because of the following informalities: "the wait time indicator" in line 2 likely has a typo and should instead be “the wait indicator”. If Applicant intended to use the wording “the wait time indicator” then claim 7 must be amended to introduce the term, otherwise the claim would be lack antecedent basis. Appropriate correction is required.
Claim 10 is objected to because of the following informalities: the term “isynchronous” is used. This term does not seem to be a word and applicant has not provided a definition in the specification. It is believed that applicant likely meant the word isochronous. Appropriate correction is required.
Claim 11 is objected to because of the following informalities: the term “Burst number” is likely referring to a burst number of Bluetooth packets disclosed in paragraph [0078] but absent the term packets the term burst number is indefinite. For examination purposes, the BRI for the claim in light of the specification is burst number of Bluetooth packets. Appropriate correction is required.
Claim 14 is objected to because of the following informalities: "the wait time indicator" in line 2 likely has a typo and should instead be “the wait indicator”. If Applicant intended to use the wording “the wait time indicator” then claim 13 must be amended to introduce the term, otherwise the claim would be lack antecedent basis. Appropriate correction is required.
Claim 16 is objected to because of the following informalities: the term “isynchronous” is used. This term does not seem to be a word and applicant has not provided a definition in the specification. It is believed that applicant likely meant the word isochronous. Appropriate correction is required.
Claim 17 is objected to because of the following informalities: the term “Burst number” is likely referring to a burst number of Bluetooth packets disclosed in paragraph [0078] but absent the term packets the term burst number is indefinite. For examination purposes, the BRI for the claim in light of the specification is burst number of Bluetooth packets. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to independent claim 1: 
claim 1 recites the limitation "the associated wake indicator" in line 9.  There is insufficient antecedent basis for this limitation in the claim. Moreover, it is unclear whether this is a new term or is intended to be the aforementioned “wait indicator”. Therefore, claim 1 is rejected. For examination purposes, the broadest reasonable interpretation (hereinafter BRI) for the “the associated wake indicator” and “an associated wait indicator” is that they are separate. 
Claim 1 recites the limitation "the configuring" in line 11.  There is insufficient antecedent basis for this limitation in the claim. Prior to the use of this term, both the WiFi and Bluetooth are configured. This is further aggravated by the use of the phrase “the configuring interleaving” on line 11 which is immediately preceded by the phrase “Bluetooth channel configuration” but is placed in an indented section that begins with the phrase “configuring a WiFi channel configuration.” Therefore, claim 1 is rejected. For examination purposes, the BRI for “the configuring interleaving the plurality of WiFi packets and plurality of Bluetooth packets” is directed to either Bluetooth channel configuration or Wi-Fi channel configuration.
In reference to dependent claims 2-6, claims 2-6 do not cure the deficiencies noted in the rejection of independent claim 1. Therefore, these claims are rejected under the same rationale as claim 1.
In reference to independent claim 7: 
Claim 7 recites the limitation "the associated wake indicator" in line 15.  There is insufficient antecedent basis for this limitation in the claim. Moreover, it is unclear whether this is a new term or is intended to be the aforementioned “wait indicator”. Therefore, claim 7 is rejected. For examination purposes, the BRI for the “the associated wake indicator” and “an associated wait indicator” is that they are separate. 
Claim 7 recites the limitation "the configuring" in line 17.  There is insufficient antecedent basis for this limitation in the claim. Prior to the use of this term, both the WiFi and Bluetooth are configured. This is further aggravated by the use of the phrase “the configuring interleaving” on line 17 which is immediately preceded by the phrase “Bluetooth channel configuration” but is placed in an indented section that begins with the phrase “configuring a WiFi channel configuration.” Therefore, claim 7 is rejected. For examination purposes, the BRI for “the configuring interleaving the plurality of WiFi packets and plurality of Bluetooth packets” is directed to either Bluetooth channel configuration or Wi-Fi channel configuration. 

In reference to dependent claims 8-12, claims 8-12 do not cure the deficiencies noted in the rejection of independent claim 7. Therefore, these claims are rejected under the same rationale as claim 7.
In reference to independent claim 13: 
Claim 13 recites the limitation "the associated wake indicator" in line 10.  There is insufficient antecedent basis for this limitation in the claim. Moreover, it is unclear whether this is a new term or is intended to be the aforementioned “wait indicator”. Therefore, claim 13 is rejected. For examination purposes, the BRI for the “the associated wake indicator” and “an associated wait indicator” is that they are separate. 
Claim 13 recites the limitation "the configuring" in both lines 11 and 12.  There is insufficient antecedent basis for this limitation in the claim. Prior to the use of this term, both the WiFi and Bluetooth are configured. This is further aggravated by the use of the phrase “the configuring interleaving” on line 12 which is immediately preceded by the phrase “Bluetooth channel configuration” but is placed in an indented section that begins with the phrase “configuring a WiFi channel configuration.” Therefore, claim 13 is rejected. For examination purposes, the BRI for “the configuring interleaving the plurality of WiFi packets and plurality of Bluetooth packets” is directed to either Bluetooth channel configuration or Wi-Fi channel configuration. 
In reference to dependent claims 14-20, claims 14-20 do not cure the deficiencies noted in the rejection of independent claim 13. Therefore, these claims are rejected under the same rationale as claim 13.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 7-9, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kencharla et al. (hereinafter KENCHARLA) US 2019/0174418 A1 and Kondareddy et al. (hereinafter KONDAREDDY) US 2020/0229215 A1.
In reference to Claim 1, KENCHARLA teaches:
a computer-implemented method for performing a traffic routing operation (KENCHARLA, see FIG. 1, system with a processor for “implementation of coexistence of traffic associated with such collocated transceivers”), comprising:
establishing a Bluetooth connection, the Bluetooth connection comprising a plurality of Bluetooth packets (see KENCHARLA, Bluetooth protocol utilized, paragraph [0016], and wherein packet traffic used at the first transceiver can comprise Bluetooth traffic, [0024] and [0026]);
establishing a WiFi connection, the WiFi connection comprising a plurality of WiFi packets and an associated wait indicator (KENCHARLA, paragraph [0023]-[0024], see first transceiver 104 which may establish a WiFi connection because it can be a “WLAN transceiver that is configured to utilize a Wi-Fi protocol”, and the where there are Wi-Fi packets “data packets associated with the first transceiver”, and a wait indicator in the form of a “a transmission parameter” which can be a “period, frequency, amplitude, duty cycle, sequence of data values, or any other suitable unique characteristic” that is used to “generate a target-wake-time”);
identifying a plurality of wake sessions using the associated wait indicator (KENCHARLA, paragraph [0027], see wake sessions, “the identified wake time and sleep times represent or identify when first transceiver 104 is absent or present”, and wait indicators, “wake times and sleep times may be inferred based on transmission characteristics or parameters”);
configuring a Bluetooth channel configuration (KENCHARLA, paragraph [0023], “Bluetooth transceiver that is configured to utilize Bluetooth transmission protocol”); and,
configuring a WiFi channel configuration using the associated wake indicator and the plurality of wake sessions, the configuring taking into account the Bluetooth channel configuration (KENCHARLA, paragraph [0028], see Wi-Fi channel configuration for the first transceiver 104 which is “configured to implement wake times and sleep times that are determined based on the estimated Bluetooth traffic activity of second transceiver 106”).
KENCHARLA does not explicitly disclose:
the configuring interleaving the plurality of WiFi packets and plurality of Bluetooth packets.
However, KONDAREDDY teaches:
the configuring interleaving the plurality of WiFi packets and plurality of Bluetooth packets. (see FIG. 1C, implicitly showing interleaving of Bluetooth and WLAN packets through slots on one standard 118 and slots on a second stand 128, KONDAREDDY, paragraph [0036]. See also, first standard can be Bluetooth and second standard can be 802.11 wireless/ WLAN, KONDAREDDY, paragraph [0022]. See also, slots contain Bluetooth slot availability mask which contain Bluetooth packets and WLAN MAC protocol data units which implicitly contain Wi-Fi packets [0037]-[0038] and [0049] ).  
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine KENCHARLA, and KONDAREDDY. KENCHARLA teaches a method for reducing interference between Bluetooth and Wi-Fi signals by enabling coexistence traffic of collocated transceivers. KONDAREDDY teaches method for reducing interference between Bluetooth and Wi-Fi signals by generating a slot availability mask. One of ordinary skill would have motivation to combine KENCHARLA, and KONDAREDDY to create a system for reducing interference between Bluetooth signals and Wi-Fi signals that is “cost-effective, compact and power efficient solutions” (KONDAREDDY, paragraph [0003]).

In reference to Claim 2, KENCHARLA as modified by KONDAREDDY teaches the method of Claim 1 (as mentioned above):
KENCHARLA teaches:
the wait time indicator comprises a WiFi Target Wait Time (TWT) value (KENCHARLA, paragraph [0029], see wait time indicator signals “processing device 108 is configured to generate the first and second control signals” that comprise TWT “control signals value in accordance with the generated. TWT schedule”).

In reference to Claim 3, KENCHARLA as modified by KONDAREDDY teaches the method of Claim 2 (as mentioned above):
KENCHARLA teaches:
the WiFi TWT value comprises a TWT Wake interval and a TWT wake duration (KENCHARLA, paragraph [0026], “the generated TWT schedule may identify times at which traffic of second transceiver 106 is expected and not expected, such as when there is Bluetooth traffic, and when there is no Bluetooth traffic”); and, 
the TWT Wake interval and the TWT wake duration are taken into consideration when interleaving the plurality of WiFi packets and the plurality of Bluetooth packets (KENCHARLA, paragraph [0026], “the generated TWT schedule may identify times at which the transmission medium is available for first transceiver 104, as identified based on the transmission parameter of second transceiver 106, and the TWT schedule may include wake times and sleep times for downstream devices that are determined based on such identified times”).

In reference to Claim 7, KENCHARLA teaches:
A system comprising: 2a processor; 3a data bus coupled to the processor; and 4a non-transitory, computer-readable storage medium embodying computer program 5code, the non-transitory, computer-readable storage medium being coupled to 6the data bus, the computer program code interacting with a plurality of 7computer operations and comprising instructions executable by the processor 8and configured for (KENCHARLA, FIG. 2, see Processor 206 coupled to Bus 210; Bus 210 coupled to Memory 208; code in Memory 208 is connected by Bus 210 to: processor 206, rf switch 202, first transceiver 104 and second transceiver 106):
establishing a Bluetooth connection, the Bluetooth connection comprising a plurality of Bluetooth packets (KENCHARLA, Paragraph [0016] and [0026], “Bluetooth protocol utilized” wherein the packets are “Bluetooth traffic”);
establishing a WiFi connection, the WiFi connection comprising a plurality of WiFi packets and an associated wait indicator (KENCHARLA, paragraph [0023]-[0024], see first transceiver 104 which may establish a WiFi connection because it can be a “WLAN transceiver that is configured to utilize a Wi-Fi protocol”, and the where there are Wi-Fi packets “data packets associated with the first transceiver”, and a wait indicator in the form of a “a transmission parameter”);
identifying a plurality of wake sessions using the associated wait indicator (KENCHARLA, paragraph [0027], see wake sessions, “the identified wake time and sleep times represent or identify when first transceiver 104 is absent or present”, and wait indicators, “wake times and sleep times may be inferred based on transmission characteristics or parameters”);
configuring a Bluetooth channel configuration (KENCHARLA, paragraph [0023], “Bluetooth transceiver that is configured to utilize Bluetooth transmission protocol”); and,
configuring a WiFi channel configuration using the associated wake indicator and the plurality of wake sessions, the configuring taking into account the Bluetooth channel configuration (KENCHARLA, paragraph [0028], see Wi-Fi channel configuration for the first transceiver 104 which is “configured to implement wake times and sleep times that are determined based on the estimated Bluetooth traffic activity of second transceiver 106”).
KENCHARLA does not explicitly disclose:
the configuring interleaving the plurality of WiFi packets and plurality of Bluetooth packets.
However, KONDAREDDY teaches:
the configuring interleaving the plurality of WiFi packets and plurality of Bluetooth packets (see FIG. 1C, implicitly showing interleaving of Bluetooth and WLAN packets through slots on one standard 118 and slots on a second stand 128, KONDAREDDY, paragraph [0036]. See also, first standard can be Bluetooth and second standard can be 802.11 wireless/ WLAN, KONDAREDDY, paragraph [0022]. See also, slots contain Bluetooth slot availability mask which contain Bluetooth packets and WLAN MAC protocol data units which implicitly contain Wi-Fi packets [0037]-[0038] and [0049] ).  
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine KENCHARLA, and KONDAREDDY. KENCHARLA teaches a method for reducing interference between Bluetooth and Wi-Fi signals by enabling coexistence traffic of collocated transceivers. KONDAREDDY teaches method for reducing interference between Bluetooth and Wi-Fi signals by generating a slot availability mask. One of ordinary skill would have motivation to combine KENCHARLA, and KONDAREDDY to create a system for reducing interference between Bluetooth signals and Wi-Fi signals that is “cost-effective, compact and power efficient solutions” (KONDAREDDY, paragraph [0003]).


In reference to Claim 8, KENCHARLA as modified by KONDAREDDY teaches the system of Claim 7 (as mentioned above):
KENCHARLA teaches:
the wait time indicator comprises a WiFi Target Wait Time (TWT) value (KENCHARLA, paragraph [0029], see wait time indicator signals “processing device 108 is configured to generate the first and second control signals” that comprise TWT “control signals value in accordance with the generated. TWT schedule”).

In reference to Claim 9, KENCHARLA as modified by KONDAREDDY teaches the system of Claim 8 (as mentioned above):
KENCHARLA teaches:
the WiFi TWT value comprises a TWT Wake interval and a TWT wake duration (KENCHARLA, paragraph [0026], “the generated TWT schedule may identify times at which traffic of second transceiver 106 is expected and not expected, such as when there is Bluetooth traffic, and when there is no Bluetooth traffic”); and, 
the TWT Wake interval and the TWT wake duration are taken into consideration when interleaving the plurality of WiFi packets and the plurality of Bluetooth packets (KENCHARLA, paragraph [0026], “the generated TWT schedule may identify times at which the transmission medium is available for first transceiver 104, as identified based on the transmission parameter of second transceiver 106, and the TWT schedule may include wake times and sleep times for downstream devices that are determined based on such identified times”).

In reference to Claim 13. KENCHARLA teaches:
A non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions configured for (KENCHARLA, FIG. 2, see Memory 208):
establishing a Bluetooth connection, the Bluetooth connection comprising a plurality of Bluetooth packets (KENCHARLA, paragraph [0016] and [0026], “Bluetooth protocol utilized” wherein the packets are “Bluetooth traffic”);
establishing a WiFi connection, the WiFi connection comprising a plurality of WiFi packets and an associated wait indicator (KENCHARLA, paragraph [0023]-[0024], see first transceiver 104 which may establish a WiFi connection because it can be a “WLAN transceiver that is configured to utilize a Wi-Fi protocol”, and the where there are Wi-Fi packets “data packets associated with the first transceiver”, and a wait indicator in the form of a “a transmission parameter”);
identifying a plurality of wake sessions using the associated wait indicator (KENCHARLA, paragraph [0027], see wake sessions, “the identified wake time and sleep times represent or identify when first transceiver 104 is absent or present”, and wait indicators, “wake times and sleep times may be inferred based on transmission characteristics or parameters”);
configuring a Bluetooth channel configuration (KENCHARLA, paragraph [0023], “Bluetooth transceiver that is configured to utilize Bluetooth transmission protocol”); and,
configuring a WiFi channel configuration using the associated wake indicator and the plurality of wake sessions, the configuring taking into account the Bluetooth channel configuration (KENCHARLA, paragraph [0028], see Wi-Fi channel configuration for the first transceiver 104 which is “configured to implement wake times and sleep times that are determined based on the estimated Bluetooth traffic activity of second transceiver 106”).
KENCHARLA does not explicitly disclose:
the configuring interleaving the plurality of WiFi packets and plurality of Bluetooth packets.
However, KONDAREDDY teaches:
the configuring interleaving the plurality of WiFi packets and plurality of Bluetooth packets (see FIG. 1C, implicitly showing interleaving of Bluetooth and WLAN packets through slots on one standard 118 and slots on a second stand 128, KONDAREDDY, paragraph [0036]. See also, first standard can be Bluetooth and second standard can be 802.11 wireless/ WLAN, KONDAREDDY, paragraph [0022]. See also, slots contain Bluetooth slot availability mask which contain Bluetooth packets and WLAN MAC protocol data units which implicitly contain Wi-Fi packets [0037]-[0038] and [0049] ).  
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine KENCHARLA, and KONDAREDDY. KENCHARLA teaches a method for reducing interference between Bluetooth and Wi-Fi signals by enabling coexistence traffic of collocated transceivers. KONDAREDDY teaches method for reducing interference between Bluetooth and Wi-Fi signals by generating a slot availability mask. One of ordinary skill would have motivation to combine KENCHARLA, and KONDAREDDY to create a system for reducing interference between Bluetooth signals and Wi-Fi signals that is “cost-effective, compact and power efficient solutions” (KONDAREDDY, paragraph [0003]).

In reference to Claim 14, KENCHARLA as modified by KONDAREDDY teaches the non-transitory, computer-readable storage medium of Claim 13 (as mentioned above):
KENCHARLA teaches:
the wait time indicator comprises a WiFi Target Wait Time (TWT) value (KENCHARLA, paragraph [0029], see wait time indicator signals “processing device 108 is configured to generate the first and second control signals” that comprise TWT “control signals value in accordance with the generated. TWT schedule”).

In reference to Claim 15. KENCHARLA as modified by KONDAREDDY teaches the non-transitory, computer-readable storage medium of Claim 14 (as mentioned above):
KENCHARLA teaches:
the WiFi TWT value comprises a TWT Wake interval and a TWT wake duration (KENCHARLA, paragraph [0026], “the generated TWT schedule may identify times at which traffic of second transceiver 106 is expected and not expected, such as when there is Bluetooth traffic, and when there is no Bluetooth traffic”); and, 
the TWT Wake interval and the TWT wake duration are taken into consideration when interleaving the plurality of WiFi packets and the plurality of Bluetooth packets (KENCHARLA, paragraph [0026], “the generated TWT schedule may identify times at which the transmission medium is available for first transceiver 104, as identified based on the transmission parameter of second transceiver 106, and the TWT schedule may include wake times and sleep times for downstream devices that are determined based on such identified times”).

6.	Claims 4-5, 10-11, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over KENCHARLA as modified by KONDAREDDY as applied to claims 1-3, 7-9, and 13-15 above, and further in view of Knaappila (hereinafter KNAAPPILA) US 2022/0022132 A1.
In reference to Claim 4. KENCHARLA and KONDAREDDY teach the method of Claim 1 (as mentioned above):
KENCHARLA as modified by KONDAREDDY does not explicitly disclose:
the Bluetooth channel configuration comprises at an Isynchronous Connection Oriented (ICO) Channel configuration
However, KNAAPPILA teaches:
the Bluetooth channel configuration comprises at an Isynchronous Connection Oriented (ICO) Channel configuration (KNAAPPILA, paragraph [0061], “Bluetooth also supports isochronous broadcasting. An isochronous broadcast is transmitted by a master device in a packet”).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine KENCHARLA, KONDAREDDY, and KNAAPPILA. KENCHARLA teaches a method for reducing interference between Bluetooth and Wi-Fi signals by enabling coexistence traffic of collocated transceivers. KONDAREDDY teaches method for reducing interference between Bluetooth and Wi-Fi signals by generating a slot availability mask. KNAAPPILA teaches method that allows a network device to remain synchronized to a master device while minimizing its own power consumption is disclosed. One of ordinary skill would have motivation to combine KENCHARLA, KONDAREDDY, and KNAAPPILA because the isochronous broadcasting “enables the network device to remain synchronized to a master device that is transmitting synchronous transmissions, while minimizing power consumption” (KNAAPPILA, paragraph [0065]).

In reference to Claim 5, KENCHARLA as modified by KONDAREDDY, and further modified by KNAAPPILA teaches the method of Claim 4 (as mentioned above):
KNAAPPILA teaches:
2the ICO Channel configuration comprises at least one of an ICO interval and a Burst 3number (KNAAPPILA, paragraph [0062] see burst number of Bluetooth packets which are described as “Broadcast Isochronous Group (BIG) events 700 where a BIG event may include a plurality of Broadcast Isochronous Streams (BIS) events and subevents”).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine KENCHARLA, KONDAREDDY, and KNAAPPILA. KENCHARLA teaches a method for reducing interference between Bluetooth and Wi-Fi signals by enabling coexistence traffic of collocated transceivers. KONDAREDDY teaches method for reducing interference between Bluetooth and Wi-Fi signals by generating a slot availability mask. KNAAPPILA teaches method that allows a network device to remain synchronized to a master device while minimizing its own power consumption is disclosed. One of ordinary skill would have motivation to combine KENCHARLA, KONDAREDDY, and KNAAPPILA because the isochronous broadcasting “enables the network device to remain synchronized to a master device that is transmitting synchronous transmissions, while minimizing power consumption” (KNAAPPILA, paragraph [0065]).

In reference to Claim 10, KENCHARLA as modified by KONDAREDDY teaches the system of Claim 7 (as mentioned above):
KENCHARLA as modified by KONDAREDDY does not explicitly disclose:
the Bluetooth channel configuration comprises at an Isynchronous Connection Oriented (ICO) Channel configuration
However, KNAAPPILA teaches:
the Bluetooth channel configuration comprises at an Isynchronous Connection Oriented (ICO) Channel configuration (KNAAPPILA, paragraph [0061], “Bluetooth also supports isochronous broadcasting. An isochronous broadcast is transmitted by a master device in a packet”).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine KENCHARLA, KONDAREDDY, and KNAAPPILA. KENCHARLA teaches a method for reducing interference between Bluetooth and Wi-Fi signals by enabling coexistence traffic of collocated transceivers. KONDAREDDY teaches method for reducing interference between Bluetooth and Wi-Fi signals by generating a slot availability mask. KNAAPPILA teaches method that allows a network device to remain synchronized to a master device while minimizing its own power consumption is disclosed. One of ordinary skill would have motivation to combine KENCHARLA, KONDAREDDY, and KNAAPPILA because the isochronous broadcasting “enables the network device to remain synchronized to a master device that is transmitting synchronous transmissions, while minimizing power consumption” (KNAAPPILA, paragraph [0065]).

In reference to Claim 11, KENCHARLA as modified by KONDAREDDY, and further modified by KNAAPPILA teaches the system of Claim 10 (as mentioned above):
KNAAPPILA teaches:
2the ICO Channel configuration comprises at least one of an ICO interval and a Burst 3number (KNAAPPILA, paragraph [0062] see burst number of Bluetooth packets which are described as “Broadcast Isochronous Group (BIG) events 700 where a BIG event may include a plurality of Broadcast Isochronous Streams (BIS) events and subevents”).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine KENCHARLA, KONDAREDDY, and KNAAPPILA. KENCHARLA teaches a method for reducing interference between Bluetooth and Wi-Fi signals by enabling coexistence traffic of collocated transceivers. KONDAREDDY teaches method for reducing interference between Bluetooth and Wi-Fi signals by generating a slot availability mask. KNAAPPILA teaches method that allows a network device to remain synchronized to a master device while minimizing its own power consumption is disclosed. One of ordinary skill would have motivation to combine KENCHARLA, KONDAREDDY, and KNAAPPILA because the isochronous broadcasting “enables the network device to remain synchronized to a master device that is transmitting synchronous transmissions, while minimizing power consumption” (KNAAPPILA, paragraph [0065]).

In reference to Claim 16, KENCHARLA as modified by KONDAREDDY teaches the non-transitory, computer-readable storage medium of Claim 13 (as mentioned above):
KENCHARLA as modified by KONDAREDDY does not explicitly disclose:
the Bluetooth channel configuration comprises at an Isynchronous Connection Oriented (ICO) Channel configuration
However, KNAAPPILA teaches:
the Bluetooth channel configuration comprises at an Isynchronous Connection Oriented (ICO) Channel configuration (KNAAPPILA, paragraph [0061], “Bluetooth also supports isochronous broadcasting. An isochronous broadcast is transmitted by a master device in a packet”).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine KENCHARLA, KONDAREDDY, and KNAAPPILA. KENCHARLA teaches a method for reducing interference between Bluetooth and Wi-Fi signals by enabling coexistence traffic of collocated transceivers. KONDAREDDY teaches method for reducing interference between Bluetooth and Wi-Fi signals by generating a slot availability mask. KNAAPPILA teaches method that allows a network device to remain synchronized to a master device while minimizing its own power consumption is disclosed. One of ordinary skill would have motivation to combine KENCHARLA, KONDAREDDY, and KNAAPPILA because the isochronous broadcasting “enables the network device to remain synchronized to a master device that is transmitting synchronous transmissions, while minimizing power consumption” (KNAAPPILA, paragraph [0065]).

In reference to Claim 17, KENCHARLA as modified by KONDAREDDY and further modified by KNAAPPILA teaches the non-transitory, computer-readable storage of Claim 16 (as mentioned above):
KNAAPPILA teaches:
the ICO Channel configuration comprises at least one of an ICO interval and a Burst 3number (KNAAPPILA, paragraph [0062] see burst number of Bluetooth packets which are described as “Broadcast Isochronous Group (BIG) events 700 where a BIG event may include a plurality of Broadcast Isochronous Streams (BIS) events and subevents”).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine KENCHARLA, KONDAREDDY, and KNAAPPILA. KENCHARLA teaches a method for reducing interference between Bluetooth and Wi-Fi signals by enabling coexistence traffic of collocated transceivers. KONDAREDDY teaches method for reducing interference between Bluetooth and Wi-Fi signals by generating a slot availability mask. KNAAPPILA teaches method that allows a network device to remain synchronized to a master device while minimizing its own power consumption is disclosed. One of ordinary skill would have motivation to combine KENCHARLA, KONDAREDDY, and KNAAPPILA because the isochronous broadcasting “enables the network device to remain synchronized to a master device that is transmitting synchronous transmissions, while minimizing power consumption” (KNAAPPILA, paragraph [0065]).

In reference to Claim 19, KENCHARLA as modified by KONDAREDDY, and further modified by KNAAPPILA teaches the non-transitory, computer-readable storage of Claim 13 (as mentioned above):
the computer executable instructions are deployable to a client system from a server system at a remote location (KNAAPPLIA, paragraph [0025], see memory device that has “computer readable non-transitory storage medium” with instructions that “may be downloaded into the memory device 25, such as for example, over a network connection” which would encompass a remote location).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine KENCHARLA, KONDAREDDY, and KNAAPPILA. KENCHARLA teaches a method for reducing interference between Bluetooth and Wi-Fi signals by enabling coexistence traffic of collocated transceivers. KONDAREDDY teaches method for reducing interference between Bluetooth and Wi-Fi signals by generating a slot availability mask. KNAAPPILA teaches method that allows a network device to remain synchronized to a master device while minimizing its own power consumption is disclosed. One of ordinary skill would have motivation to combine KENCHARLA, KONDAREDDY, and KNAAPPILA because the isochronous broadcasting “enables the network device to remain synchronized to a master device that is transmitting synchronous transmissions, while minimizing power consumption” (KNAAPPILA, paragraph [0065]).

In reference to Claim 20, KENCHARLA as modified by KONDAREDDY and further modified by KNAAPPILA teaches the non-transitory, computer-readable storage of Claim 13 (as mentioned above):
the computer executable instructions are provided by a service provider to a user on an on-demand basis (KNAAPPLIA paragraph [0025], see memory device that has “computer readable non-transitory storage medium” and these instruction “may be downloaded into the memory device 25, such as for example, over a network connection” Examiner’s note: the term “service provider” under the BRI means something offering a service, such as a service of allowing devices to download instructions over a network, and the term “on-demand” under BRI means whenever requested or needed such as when it is desired to have instructions downloaded).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine KENCHARLA, KONDAREDDY, and KNAAPPILA. KENCHARLA teaches a method for reducing interference between Bluetooth and Wi-Fi signals by enabling coexistence traffic of collocated transceivers. KONDAREDDY teaches method for reducing interference between Bluetooth and Wi-Fi signals by generating a slot availability mask. KNAAPPILA teaches method that allows a network device to remain synchronized to a master device while minimizing its own power consumption is disclosed. One of ordinary skill would have motivation to combine KENCHARLA, KONDAREDDY, and KNAAPPILA because the isochronous broadcasting “enables the network device to remain synchronized to a master device that is transmitting synchronous transmissions, while minimizing power consumption” (KNAAPPILA, paragraph [0065]).

7.	Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over KENCHARLA as modified by KONDAREDDY as applied to claim 1-3, 7-9, and 13-15 above, and further in view of Di Girolamo et al. (hereinafter GIROLAMO) US 2013/0142059 A1.
In reference to Claim 6, KENCHARLA as modified by KONDAREDDY teaches the method of Claim 1 (as mentioned above):
KENCHARLA as modified by KONDAREDDY does not explicitly disclose:
using contextual information of a number of connected Bluetooth devices to arbitrate a WiFi band change for a duration of a session.
However, GIROLAMO teaches:
using contextual information of a number of connected Bluetooth devices to arbitrate a WiFi band change for a duration of a session (GIROLAMO, paragraph [0057], see “[Centralized Gateway] 610 determines that it may need to change the frequency band for capillary network” based on “information related to one or more of device location, capillary network load, interference levels or spectrum availability”. Capillary networks may include Bluetooth networks which implicitly teaches multiple devices such as shown in FIG. 1, GIROLAMO, paragraph [0033]).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine KENCHARLA, KONDAREDDY, and GIROLAMO. KENCHARLA teaches a method for reducing interference between Bluetooth and Wi-Fi signals by enabling coexistence traffic of collocated transceivers. KONDAREDDY teaches method for reducing interference between Bluetooth and Wi-Fi signals by generating a slot availability mask. GIROLAMO teaches a system for providing assistance across networks using different radio access technologies. One of ordinary skill would have motivation to combine KENCHARLA, KONDAREDDY, and GIROLAMO to “improve performance with the capillary network” (GIROLAMO, paragraph [0028]) and, more specifically, “maintain a suitable qualify of service for [a] capillary network” (GIROLAMO, paragraph [057]). GIROLAMO defines capillary networks as “various home/office networks technologies” (GIROLAMO, paragraph [0028]) and states that they may include: “ZigBee networks, WIFI networks, Bluetooth networks, direct links, infrastructure networks, etc.” (GIROLAMO, paragraph [0033]).

In reference to Claim 12, KENCHARLA as modified by KONDAREDDY teaches the system of Claim 7 (as mentioned above):
KENCHARLA as modified by KONDAREDDY does not explicitly disclose:
using contextual information of a number of connected Bluetooth devices to arbitrate a WiFi band change for a duration of a session.
However, GIROLAMO teaches:
using contextual information of a number of connected Bluetooth devices to arbitrate a WiFi band change for a duration of a session (GIROLAMO, paragraph [0057], see “[Centralized Gateway] 610 determines that it may need to change the frequency band for capillary network” based on “information related to one or more of device location, capillary network load, interference levels or spectrum availability”. Capillary networks may include Bluetooth networks which implicitly teaches multiple devices such as shown in FIG. 1, GIROLAMO, paragraph [0033]).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine KENCHARLA, KONDAREDDY, and GIROLAMO. KENCHARLA teaches a method for reducing interference between Bluetooth and Wi-Fi signals by enabling coexistence traffic of collocated transceivers. KONDAREDDY teaches method for reducing interference between Bluetooth and Wi-Fi signals by generating a slot availability mask. GIROLAMO teaches a system for providing assistance across networks using different radio access technologies. One of ordinary skill would have motivation to combine KENCHARLA, KONDAREDDY, and GIROLAMO to “improve performance with the capillary network” (GIROLAMO, paragraph [0028]) and, more specifically, “maintain a suitable qualify of service for [a] capillary network” (GIROLAMO, paragraph [057]). GIROLAMO defines capillary networks as “various home/office networks technologies” (GIROLAMO, paragraph [0028]) and states that they may include: “ZigBee networks, WIFI networks, Bluetooth networks, direct links, infrastructure networks, etc.” (GIROLAMO, paragraph [0033]).

In reference to Claim 18, KENCHARLA as modified by KONDAREDDY teaches the non-transitory, computer-readable storage medium of Claim 13 (as mentioned above):
KENCHARLA as modified by KONDAREDDY does not explicitly disclose:
using contextual information of a number of connected Bluetooth devices to arbitrate a WiFi band change for a duration of a session.
However, GIROLAMO teaches:
using contextual information of a number of connected Bluetooth devices to arbitrate a WiFi band change for a duration of a session (GIROLAMO, paragraph [0057], see “[Centralized Gateway] 610 determines that it may need to change the frequency band for capillary network” based on “information related to one or more of device location, capillary network load, interference levels or spectrum availability”. Capillary networks may include Bluetooth networks which implicitly teaches multiple devices such as shown in FIG. 1, GIROLAMO, paragraph [0033]).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine KENCHARLA, KONDAREDDY, and GIROLAMO. KENCHARLA teaches a method for reducing interference between Bluetooth and Wi-Fi signals by enabling coexistence traffic of collocated transceivers. KONDAREDDY teaches method for reducing interference between Bluetooth and Wi-Fi signals by generating a slot availability mask. GIROLAMO teaches a system for providing assistance across networks using different radio access technologies. One of ordinary skill would have motivation to combine KENCHARLA, KONDAREDDY, and GIROLAMO to “improve performance with the capillary network” (GIROLAMO, paragraph [0028]) and, more specifically, “maintain a suitable qualify of service for [a] capillary network” (GIROLAMO, paragraph [057]). GIROLAMO defines capillary networks as “various home/office networks technologies” (GIROLAMO, paragraph [0028]) and states that they may include: “ZigBee networks, WIFI networks, Bluetooth networks, direct links, infrastructure networks, etc.” (GIROLAMO, paragraph [0033]).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R FERNANDEZ whose telephone number is (571)272-4490. The examiner can normally be reached Monday - Thursday 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on (571) 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.F./Examiner, Art Unit 4163                                                                                                                                                                                                        
/VIKER A LAMARDO/Primary Examiner, Art Unit 2126